--------------------------------------------------------------------------------

EXHIBIT 10.19.2


SECOND AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


This Second Amendment to Amended and Restated Loan and Security Agreement
(“Amendment”) is dated as of September 17, 2012, by and among C&F FINANCE
COMPANY and such other Persons joined to the Loan Agreement as Borrowers from
time to time (collectively, the “Borrowers” and each a “Borrower”), WELLS FARGO
BANK, N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent
for Lenders (in such capacity, “Agent”), and the financial institutions a party
hereto as lenders (collectively, the “Lenders” and each is a “Lender”).
 
BACKGROUND


A.           Borrowers, Lenders and Agent are parties to a certain Amended and
Restated Loan and Security Agreement dated as of August 25, 2008 (as amended or
modified from time to time, the “Loan Agreement”).  Capitalized terms used but
not otherwise defined in this Amendment shall have the meanings respectively
ascribed to them in the Loan Agreement.
 
B.           Borrowers have requested and Agent and Lenders have agreed to amend
the Loan Agreement in certain respects, all on the terms and conditions set
forth herein.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:
 
1.                   Amendments.  Upon the effectiveness of this Amendment, the
Loan Agreement shall be amended as follows:


(a)           Definitions.  The following definitions contained in Section 1.1
of the Loan Agreement are hereby amended and restated in their entirety as
follows:


“Applicable Margin” means (a) initially, 2.0% and (b) commencing with Agent’s
receipt of the monthly financial statements and other documentation and reports
required pursuant to Section 6.2 for the calendar month ending August 31, 2012,
the following percentage as set forth in the matrix below (no downward rate
adjustment being permitted if an Event of Default or Default is outstanding):


EBITDA Ratio
 
Applicable
Margin
Less than 2.00 to 1.0
2.25%
Greater than or equal to 2.00 to 1.0
2.00%

 
For purposes of the foregoing (i) the Applicable Margin shall be adjusted
monthly in accordance with the matrix above, based upon Agent’s receipt of
monthly financial statements and other documentation and reports required
pursuant to Section 6.2, and effective the 1st day of the month of the delivery
of such financial statements and other documentation and reports and (ii) if
Borrowers fail to timely deliver the applicable financial statements,
 
 
 

--------------------------------------------------------------------------------

 
 
documentation and reports or any other Event of Default then exists, then at
Agent’s option, the Applicable Margin will be increased to the highest rate of
interest pursuant to the above matrix, which rate of interest shall continue in
effect until the applicable financial statements are delivered.  In the event
that any financial statement, covenant compliance certificate, documentation and
reports delivered pursuant to Section 6.2 is shown to be inaccurate (regardless
of whether this Agreement is in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then Borrowers
shall immediately (i) deliver to Agent a corrected covenant compliance
certificate for such Applicable Period, (ii) determine the Applicable Margin for
such Applicable Period based upon the corrected covenant compliance certificate,
and (iii) immediately pay to Agent, for the benefit of Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period.


“Maturity Date” means July 31, 2016, as such date may be extended from time to
time in accordance with the provisions of Section 2.4 of this Agreement.
 
(b)           Interest.  Section 2.6(a) of the Loan Agreement is amended and
restated in its entirety as follows:
 
(a)           In the absence of an Event of Default or Default hereunder, and
prior to the Termination Date, the outstanding balance of the Loans will bear
interest at an annual rate at all times equal to the LIBOR Rate plus the
Applicable Margin; provided, however, (i) during each period that the
outstanding principal balance of the Loan is less than an amount equal to 62.5%
of the Maximum Principal Amount (“Minimum Balance”), Borrowers shall pay
interest at such rate per annum based upon the Minimum Balance; and (ii) Agent
shall at all times be entitled to retain, solely for its own account, and not
remit to Lenders from such monthly interest payment an interest payment in an
amount equal to interest on the outstanding balance of the Loan at an annual
rate at all times equal to 10 basis points.
 
(c)           Optional Prepayments.  Section 2.8(a) of the Loan Agreement is
amended and restated in its entirety as follows:
 
(a)           Optional Prepayments.  Borrowers may prepay the Loan from time to
time, in full or in part not to exceed $5,000,000 without notice, and, in part,
in excess of $5,000,000 upon 5 Business Day’s prior notice to Agent without
premium or penalty, provided
 
 
2

--------------------------------------------------------------------------------

 
 
that (i) in the event Borrowers repay the Loan in full or the Obligations are
accelerated prior to September 17, 2013, Borrower shall pay the sum equal to
0.75% of the Maximum Principal Amount as a prepayment fee, (ii) in the event
Borrowers repay the Loan in full or the Obligations are accelerated on or after
September 17, 2013 but prior to September 17, 2014, Borrowers shall pay the sum
equal to 0.50% of the Maximum Principal Amount as a prepayment fee, (iii) in the
event Borrowers repay the Loan in full or the Obligations are accelerated on or
after September 17, 2014 but prior to the date which is six (6) months before
the Maturity Date, Borrower shall pay the sum equal to 0.25% of the Maximum
Principal Amount as a prepayment fee; (iv) prepayments shall be in a minimum
amount of $10,000 and $10,000 increments in excess thereof; and (iii) partial
prepayments prior to the Termination Date shall not reduce Lenders’ Commitments
under this Agreement and may be reborrowed, subject to the terms and conditions
hereof for borrowing, and partial prepayments will be applied first to accrued
interest and fees and then to outstanding Advances.  Each Borrower acknowledges
that the above described fee is an estimate of Lenders’ damages in the event of
early termination and is not a penalty.  In the event of termination of the
credit facility established pursuant to this Agreement, all of the Obligations
shall be immediately due and payable upon the termination date stated in any
notice of termination.  All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Credit Documents shall survive any
such termination, and Agent shall retain its liens in the Collateral and all of
its rights and remedies under the Credit Documents notwithstanding such
termination until Borrowers have paid the Obligations to Agent and Lenders, in
full, in immediately available funds, together with the applicable prepayment
fee, if any.   Notwithstanding anything to the contrary contained herein,
Borrowers shall not be obligated to pay the above described prepayment fee if
Borrowers repay the Loan in full as a result of Agent making a demand for
payment under Section 2.10 hereof and Borrowers have not exercised their rights
under Section 2.14 hereof as a result of such demand.
 
(d)           WFPC. All references to WFPC contained in the Loan Agreement and
the other Credit Documents are hereby amended to “Wells Fargo”.
 
2.            Effectiveness Conditions.  This Amendment shall be effective upon
the completion of the following conditions precedent (all agreements, documents
and instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):
 
(a)           Execution and delivery by Borrowers and Lenders of this Amendment
to Agent;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Execution and/or delivery by the parties of all other agreements,
instruments and documents requested by Agent to effectuate and implement the
terms hereof and the Credit Documents.
 
3.             Representations and Warranties.  Each Borrower represents and
warrants to Agent and Lenders that:
 
(a)           All warranties and representations made to Agent under the Loan
Agreement and the Credit Documents are true and correct as to the date hereof.
 
(b)           The execution and delivery by Borrowers of this Amendment and the
performance by each of them of the transactions herein contemplated (i) are and
will be within such party’s powers, (ii) have been authorized by all necessary
organizational action, and (iii) are not and will not (1) be in contravention of
any order of any court or other agency of government, of law or any other
indenture, agreement or undertaking to which Borrowers, or any of them, is a
party or by which the property of Borrowers, or any of them, is bound, or (2) be
in conflict with, result in a breach of, or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement or undertaking or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of Borrowers, or any of them.
 
(c)           This Amendment and any assignment, instrument, document, or
agreement executed and delivered in connection herewith will be valid, binding
and enforceable in accordance with its respective terms.
 
(d)           No Event of Default or Default has occurred under the Loan
Agreement or any of the other Credit Documents.
 
4.            Business Operations.  Each Borrower hereby agrees to continue to
operate its business and operations in a manner consistent with its past
business practice, continue to meet the standards generally observed by prudent
finance companies and conform to its policies as have been previously disclosed
to Agent in writing.
 
5.            Representations and Release of Claims.  Except as otherwise
specified herein, the terms and provisions hereof shall in no manner impair,
limit, restrict or otherwise affect the obligations of any Borrower or any third
party to Agent and Lenders as evidenced by the Credit Documents.  Each Borrower
hereby acknowledges, agrees, and represents that (a) as of the date of this
Amendment, there are no claims or offsets against, or defenses or counterclaims
to, the terms or provisions of the Credit Documents or the other obligations
created or evidenced by the Credit Documents; (b) as of the date of this
Amendment, no Borrower has any claims, offsets, defenses or counterclaims
arising from any of Agent’s or any Lender’s acts or omissions with respect to
the Credit Documents or Agent’s or any Lender’s performance under the Credit
Documents; and (c) each Borrower promises to pay to the order of Agent and
Lenders the indebtedness evidenced by the Notes according to the terms
thereof.  In consideration of the modification of certain provisions of the
Credit Documents, all as herein provided, and the other benefits received by
Borrowers hereunder, each Borrower hereby RELEASES, RELINQUISHES and forever
DISCHARGES Agent and Lenders, and their predecessors, successors, assigns,
shareholders, principals, parents, subsidiaries, agents, officers, directors,
employees, attorneys and representatives (collectively, the “Released Parties”),
of and from any and all present claims, demands, actions and causes of action
 
 
4

--------------------------------------------------------------------------------

 
 
of any and every kind or character, whether known or unknown, which Borrowers,
or any of them, has or may have against Released Parties arising out of or with
respect to any and all transactions relating to the Loan Agreement, the Notes
and the other Credit Documents occurring prior to the date hereof.
 
6.            Collateral.  As security for the payment of the Obligations and
satisfaction by Borrowers of all covenants and undertakings contained in the
Loan Agreement and the Credit Documents, each Borrower reconfirms the prior
security interest and lien on, upon and to, its Collateral, whether now owned or
hereafter acquired, created or arising and wherever located.  Borrowers each
hereby confirm and agree that all security interests and Liens granted to Agent
for the ratable benefit of Lenders and Wells Fargo Affiliates continue in full
force and effect and shall continue to secure the Obligations.  All Collateral
remains free and clear of any Liens other than Permitted Liens.  Nothing herein
contained is intended to in any manner impair or limit the validity, priority
and extent of Agent’s existing security interest in and Liens upon the
Collateral.
 
7.            Acknowledgment of Indebtedness and Obligations.  Borrowers hereby
acknowledge and confirm that, as of the date of this Amendment, Borrowers are
indebted to Agent and Lenders, without defense, setoff or counterclaim, under
the Loan Agreement (in addition to any other indebtedness or obligations owed by
Borrowers to Wells Fargo Affiliates) in the aggregate principal amount of
$75,487,476.43, plus continually accruing interest and all fees, costs, and
expenses, including reasonable attorneys’ fees, incurred through the date
hereof.
 
8.            Ratification of Credit Documents.  This Amendment shall be
incorporated into and deemed a part of the Loan Agreement.  Except as expressly
set forth herein, all of the terms and conditions of the Loan Agreement and
Credit Documents are hereby ratified and confirmed and continue unchanged and in
full force and effect.  All references to the Loan Agreement shall mean the Loan
Agreement as modified by this Amendment.
 
9.            APPLICABLE LAW.  THIS AMENDMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
THE STATE OF IOWA AND SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF IOWA.
 
10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AMENDMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO
ENTER INTO THIS AMENDMENT.
 
11.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signature by facsimile or PDF shall also bind the parties hereto.
 
[SIGNATURES ON FOLLOWING PAGES]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.
 
BORROWER:
 
C&F FINANCE COMPANY
               
By:
/s/ Thomas Cherry
     
Name:
Thomas Cherry
     
Title:
Treasurer
           
AGENT:
 
WELLS FARGO BANK, N.A.
               
By:
/s/ Merle H. Becker
     
Name:
Merle H. Becker
     
Title:
Vice President
           
LENDERS:
 
WELLS FARGO BANK, N.A.
               
By:
/s/ Merle H. Becker
     
Name:
Merle H. Becker
     
Title:
Vice President
               
FIRST TENNESSEE BANK, NATIONAL ASSOCIATION
             
By:
/s/ Daniel McCarthy
     
Name:
Daniel McCarthy
     
Title:
Vice President
 

 
 
S-1

--------------------------------------------------------------------------------